DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/08/2022 has been entered.
Information Disclosure Statement
The information disclosure statements (IDS) submitted and filed after the mailing date of the Final Rejection on 06/13/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the terms “coverage”, “thickness”, “composition” and “thickness composition” are not found in the specification.

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21 and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Snow et al. (US 20140012289 A1) in view of Mozdzierz (US 20180242970 A1) in view of Sgroi et al. (US 20190174636 A1).
Regarding claims 21 and 23, Snow et al. discloses powered surgical stapler (100) for stapling and cutting tissue, comprising: a handle (102), comprising: a motor (164) configured to generate a rotary motion [0076]; a battery pack (156) configured to supply power to said motor; a control circuit (150/154/402) configured to control the supply of power from said battery pack to said motor ([0139,0161]), wherein said control circuit comprises a discrete conformal coating (102/107) having a thickness composition (102/107 has thickness) and coverage on the control circuit that protects the integrity of said control circuit during sterilization of the powered surgical stapler ([0071], and determines its autoclave cycle limit [0126, 0138, 0145, 0163]) and wherein said discrete conformal coating is applied to said control circuit; a firing trigger ([0152]) movable between an unactuated position and an actuated position; and a closure trigger (124) movable between an unclamped position and a clamped position [0158]; an elongate shaft (200) extending from said handle; an end effector (300) extending from said elongate shaft, comprising: an elongate channel (316, fig. 29) configured to receive a staple cartridge (305), wherein the staple cartridge comprises a plurality of staples (307) removably stored in the staple cartridge; and an anvil (310) movable relative to said elongate channel between an open position and a closed position, wherein said end effector is configured to capture patient tissue between said anvil and said staple cartridge when said anvil is moved toward said closed position, and wherein said anvil is moved from said open position toward said closed position when said closure trigger is moved from said unclamped position toward said clamped position [0152-0160]; 
a firing member (365) movable from an unfired position to a fired position to eject the staples (307) from the staple cartridge and cut the patient tissue during a firing stroke [0160], wherein said firing member is configured to perform said firing stroke when said firing trigger is moved from said unactuated position toward said actuated position, and wherein said firing member can only perform said firing stroke when said closure trigger is in said clamped position [0152-0160]; and an articulation joint, wherein said end effector is configured to rotate relative to said elongate shaft about said articulation joint ([0082, 0085, 0090-0092, 0108-0109, 0127-0130], figs. 1-29).
Snow et al. states: “Gasket 107 functions to establish an air-tight seal between lower housing portion 106 and intermediate housing portion 108 such that circuit board 150 and drive mechanism 160 are protected from sterilization and/or cleaning procedures” [0107]
Snow et al. fails to disclose the discrete conformal coating is applied only to said control circuit and if argued that the conformal coating (102/107) does not protect the integrity of said control circuit during sterilization and the conformal coating is configured to survive a sterilization autoclave cycle of the powered surgical instrument when said control circuit is positioned in said internal cavity.
	Mozdzierz teaches a similar surgical stapler (1, fig. 5) for stapling and cutting tissue [0050] having control circuit (10/126 [0037], figs. 2 and 6) configured to control the supply of power from a battery pack (120/124) to a motor (128, [0053-0054], fig. 5), and teaches having a control circuit (10/20/30) comprises a gasket seal (40) with a discrete conformal coating (50 [0004, 0038-0042], fig. 2 and polymer coating 40) which seals said control circuit from the environment, and wherein said discrete conformal coating is applied only to said control circuit (Mozdzierz also teaches coating can be applied to any specific portions within/around circuits or entire the entire circuit and, Mozdzierz teaches having plurality of layers and some areas with more covering than others such as pockets 44, [0012, 0037-0052, 0056, 0060-0061], figs. 1-5).
Mozdzierz states:  “coating 50 is disposed over the substrate 20, the electronic elements 30, and the moisture collection agent 40 [0042]…moisture collection agent 40 may be disposed between the surface 22 of the substrate 20 and the coating 50 of the electronic component 10 in a variety of configurations depending on, for example, the type of moisture collection agent 40 utilized within the electronic component 10 and/or the sensitivity of the electronic elements 30 mounted thereon to moisture [0043]… agent 40 may be dispersed in a polymer binder to form a sheet) [0044]”
Sgroi et al. teaches having a discrete conformal coating (conformal coating, 550/361/encapsulation material) is applied only to a control circuit which protects the integrity of said control circuit during sterilization (122/23 [0007, 0017, 0061, 0083-0097, 0104-0111], figs. 7-19). Sgroi et al. also teaches having cap 130 seal a printed circuit board 122 which also protects the integrity of said control circuit during sterilization [0077-0080], figs. 3-6).
Sgroi et al. states:  “electronic components of reusable surgical devices may be protected from high temperatures, steam, and/or moisture by utilizing, for example, conformal coatings, potting, sealed enclosures, and/or overmolding [0007]…a printed circuit board having electronic components disposed within a hermetically sealed or encapsulated chamber to protect the electronic components from exposure to moisture during, for example, cleaning and/or sterilizing [0061]… encapsulation material may be, for example, urethanes, acrylics, epoxies, among other materials that are flexible in nature so that the encapsulation material can move with the thermal and mechanical movement of the flex cable 300 and withstanding cleaning and sterilization cycles. The encapsulation material may be materials utilized to form flexible conformal coatings [0090]
Given the suggestion and teachings of Snow et al. of having a circuit sealed, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify Snow et al.’s seal/coating with having discrete conformal coating is applied only to said control circuit and the conformal coating configured to survive a sterilization autoclave cycle of the powered surgical instrument when said control circuit is positioned in said internal cavity, for protection against dirt/debris that come into the housing as taught by Mozdzierz and to have the coating comprises a selant flowed onto the control circuit to protect the electronics and protect the integrity of said control circuit from dangerous debris and/or fluids from the environment as further taught and evidenced by Sgroi et al.
Regarding claim 22, Snow et al. discloses the handle comprises a housing (102), wherein the housing comprises a first shell portion (110a) connected to a second shell portion (110b) to define an internal cavity (fig. 4), wherein the first shell portion and the second shell define an interface where they are connected, and wherein the control circuit is positioned within said internal cavity ([0066-0068, 0073], fig. 3). Mozdzierz also teaches a handle (100) comprises a housing (100), wherein the housing comprises a first shell portion (110a) connected to a second shell portion (110b) to define an internal cavity (fig. 6a), wherein the first shell portion and the second shell define an interface where they are connected, and wherein the control circuit is positioned within said internal cavity ([0052], fig. 6a). Sgroi et al. also teaches handle/housing (350) having a first shell portion (360) connected to a second shell portion (370) to define an internal cavity (361), wherein the first shell portion and the second shell define an interface where they are connected, and wherein the control circuit is positioned within said internal cavity (0085-0097, 0104-0111], figs. 7-19).

Claims 1-4, 6, 8-12, 14, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chowaniec et al. (US 20120303002 A1) in view of Snow et al. (US 20140012289 A1) in view of Mozdzierz (US 20180242970 A1) in view of Sgroi et al. (US 20190174636 A1) in view of Williams et al. (US 20090248041 A1) and further in view of Whitman et al. (US 20010031975 A1).
Regarding claims 1, 3, 8-11, 16-17, and 19, Chowaniec et al. discloses a powered surgical stapler (100) for stapling and cutting tissue, comprising: a handle, comprising: a motor (200) configured to generate a rotary motion; a battery pack (300) configured to supply power to said motor; a control circuit (400) configured to control the supply of power from said battery pack to said motor [0018, 0028-0030, 0038], wherein said control circuit has electrical components mounted to said circuit ([0026, 0030-0031], fig. 4); and 
a coating (404) over said control circuit (400) and said electrical components having a thickness composition (404 has thickness) and coverage on the control circuit which seals said control circuit from the environment [0034-0040]; 
an elastomer diaphragm covering said switch, wherein said elastomer diaphragm is configured to seal said switch from the environment [0034-0040] wherein said switch (114) comprises a manually actuatable rocker switch (114a/114b).
a firing trigger (114) movable between an unactuated position and an actuated position; and a closure trigger (114a/b) movable between an unclamped position and a clamped position; an elongate shaft extending from said handle; an end effector extending from said elongate shaft, comprising: a first jaw (160) ; a second jaw movable (162) relative to said first jaw between an open position and a closed position to clamp patient tissue between said first jaw and said second jaw, an elongate channel configured to receive a staple cartridge, wherein the staple cartridge comprises a plurality of staples removably stored in the staple cartridge; and an anvil movable relative to said elongate channel between an open position and a closed position, wherein said end effector is configured to capture patient tissue between said anvil and said staple cartridge when said anvil is moved toward said closed position, and wherein said anvil is moved from said open position toward said closed position when said closure trigger is moved from said unclamped position toward said clamped position; a firing member movable from an unfired position to a fired position to eject the staples from the staple cartridge and cut the patient tissue during a firing stroke, and an articulation joint, wherein said firing member is configured to perform said firing stroke when said firing trigger is moved from said unactuated position toward said actuated position wherein said end effector is configured to rotate relative to said elongate shaft about said articulation joint [0019-0027], table 1, fig. 1).  Chowaniec et al. also discloses said coating is subjected to sterilization autoclave [0038]. 
Chowaniec et al. discloses the control circuit is sealed but fails to explicitly disclose said firing member can only perform said firing stroke when said closure trigger is in said clamped position, the battery pack is releasably attachable, the coating is configured to survive a sterilization autoclave cycle wherein said sterilization autoclave cycle includes a temperature range of 140 degrees Celsius to 170 degrees Celsius and having a printed circuit board; electrical components mounted to said printed circuit board and a gasket seal positioned between said switch and said conformal coating, wherein said gasket seal is configured to seal said control circuit from the environment, said control circuit comprises an electrical port, and wherein said powered surgical stapler further comprises: an electrical harness electrically connected to said electrical port; and a gasket seal positioned between said electrical port and said electrical harness, wherein said gasket seal is configured to seal said control circuit from the environment and having discrete conformal coating that is applied only to said control circuit.
Snow et al. teaches having a firing member that can only perform said firing stroke when said closure trigger is in said clamped position [0152-0160], a discrete conformal coating (102/107) which protects the integrity of said control circuit during sterilization of the powered surgical stapler ([0071], and determines its autoclave cycle limit [0126, 0138, 0145, 0163]) and having a releasably attachable battery pack (156, [0139,0161], figs. 1-29).
Mozdzierz teaches a similar surgical stapler (1, fig. 5) for stapling and cutting tissue [0050] having control circuit (10/126 [0037], figs. 2 and 6) configured to control the supply of power from a battery pack (120/124) to a motor (128, [0053-0054], fig. 5), and teaches having a control circuit (10/20/30) comprises a gasket seal (40) with a discrete conformal coating (50 [0004, 0038-0042], fig. 2 and polymer coating 40) which seals said control circuit from the environment, and wherein said discrete conformal coating is applied only to said control circuit (Mozdzierz also teaches coating can be applied to any specific portions within/around circuits or entire the entire circuit and, Mozdzierz teaches having plurality of layers and some areas with more covering than others such as pockets 44, [0012, 0037-0052, 0056, 0060-0061], figs. 1-5).
Mozdzierz states:  “coating 50 is disposed over the substrate 20, the electronic elements 30, and the moisture collection agent 40 [0042]…moisture collection agent 40 may be disposed between the surface 22 of the substrate 20 and the coating 50 of the electronic component 10 in a variety of configurations depending on, for example, the type of moisture collection agent 40 utilized within the electronic component 10 and/or the sensitivity of the electronic elements 30 mounted thereon to moisture [0043]… agent 40 may be dispersed in a polymer binder to form a sheet) [0044]”
Sgroi et al. teaches having a discrete conformal coating (conformal coating, 550/361/encapsulation material) is applied only to a control circuit which protects the integrity of said control circuit during sterilization (122/23 [0007, 0017, 0061, 0083-0097, 0104-0111], figs. 7-19). Sgroi et al. also teaches having cap 130 seal a printed circuit board 122 which also protects the integrity of said control circuit during sterilization [0077-0080], figs. 3-6).
Sgroi et al. states:  “electronic components of reusable surgical devices may be protected from high temperatures, steam, and/or moisture by utilizing, for example, conformal coatings, potting, sealed enclosures, and/or overmolding [0007]…a printed circuit board having electronic components disposed within a hermetically sealed or encapsulated chamber to protect the electronic components from exposure to moisture during, for example, cleaning and/or sterilizing [0061]… encapsulation material may be, for example, urethanes, acrylics, epoxies, among other materials that are flexible in nature so that the encapsulation material can move with the thermal and mechanical movement of the flex cable 300 and withstanding cleaning and sterilization cycles. The encapsulation material may be materials utilized to form flexible conformal coatings [0090]
Williams et al. teaches having a coating (502) for electrical components (transducers 504, cables 302/304, lights) that is configured to survive a sterilization autoclave cycle wherein said sterilization autoclave cycle includes a temperature range of 140 degrees Celsius to 170 degrees Celsius ([0078-0082], fig. 5) and teaches having a printed circuit board (609/709/750); electrical components mounted to said printed circuit board [0094, 0107, 0114-0117].
Whitman et al. teaches a chip assembly (174) for use in a surgical stapler (10/250) an electrical harness (272) electrically connected to said electrical port [0063-0067]; and a gasket seal positioned between said electrical port and said electrical harness, wherein said gasket seal is configured to seal said control circuit from the environment (figs. 1-10) including a handle assembly (12/20), the chip assembly comprising a housing assembly including a base member (260), seal member (252 and/or 26/270 [0054]), and a circuit board assembly (fig. 10), wherein the base member defines a cavity (260 has opening for 252 [0062], fig. 9) for receipt of the circuit board assembly (circuit board assembly inserts therein 262) and the seal member is received about an open end of the base member(252 and/or 26/270 [0054]) and that the seal member forms a fluid tight seal with base member and the plug member [0053-0054])
Whitman states: "Seals may be provided in conjunction with any of the several connectors 44, 48, 52, 56, 60 to provide a fluid-tight seal between the interior of first coupling 22 and the environment” [0053]...Seals may be provided in conjunction with the connectors 66, 68, 70 to provide a fluid-tight seal between the interior of second coupling 26 and the environment” [0054].
Given the suggestion and teachings of Milliman of having a circuit providing and obtaining different data from sensors and controlling the device and teachings of Chowaniec et al. of having a circuit sealed, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify Milliman’s battery pack to be releasably attachable firing member controlled for charging and/or replacing when needed purposes as taught by Overmyer et al. and to only perform said firing stroke when said closure trigger is in said clamped position, the coating is configured to survive a sterilization autoclave cycle wherein said sterilization autoclave cycle includes a temperature range of 140 degrees Celsius to 170 degrees Celsius and having a printed circuit board; electrical components mounted to said printed circuit board for safety purposes and for proper resistant coatings as taught by Williams et al. and to control tissue clamping until safely ready for applying staples as taught by Overmyer et al. and Huang et al. and also to modify the seal to include a gasket seal positioned between said switch and said conformal coating, wherein said gasket seal is configured to seal said control circuit from the environment, having discrete conformal coating that is applied only to said control circuit, said control circuit comprises an electrical port, and wherein said powered surgical stapler further comprises: an electrical harness electrically connected to said electrical port; and a gasket seal positioned between said electrical port and said electrical harness, wherein said gasket seal is configured to seal said control circuit from the environment to protect the electronics and protect the integrity of said control circuit from dangerous debris and/or fluids from the environment as taught by Whitman, Mozdzierz, and as further taught and evidenced by Sgroi et al.
Regarding claims 2, 4, 6, 12, 14, 18, and 20, Chowaniec et al. discloses said conformal coating is configured to survive a sterilization autoclave cycle [0038], wherein said conformal coating comprises a sealant flowed onto the control circuit [0034-0040] wherein said control circuit comprises a switch [0026, 0029-0034]. Friese et al. also teaches the discrete conformal coating (25 and 32) which is a coating comprises a selant flowed onto the control circuit ([0022-0026], figs. 1-2). Snow et al. teaches having rocker switches (128/130, [0083-0155], figs. 1-7). Sgroi et al. also teaches having a conformal coating that is configured to survive a sterilization autoclave cycle to a circuit (122/23, [0007, 0061, 0085-0097, 0104-0111], figs. 7-19), wherein said conformal coating comprises a sealant flowed onto the control circuit (encapsulation material) wherein said control circuit comprises a switch [0003, 0071].

Response to Arguments
Applicant's arguments filed 09/08/2022 have been fully considered but they are not persuasive.  Attorney argues that the prior art does not teach having a discrete conformal coating having a thickness composition and coverage on the control circuit that protects the integrity of said control circuit during sterilization of the powered surgical stapler and the conformal coating is configured to survive a sterilization autoclave cycle of the powered surgical instrument when said control circuit is positioned in said internal cavity.  Support for the amended phrase thickness composition and coverage is not found in the specification and is not a structural phrase/term that provides a structural limitation.
Also, Examiner contends that Mozdzierz teaches having a control circuit (10/20/30) comprises a gasket seal (40) with a discrete conformal coating that is configured to survive a sterilization autoclave cycle of the powered surgical instrument when said control circuit is positioned in said internal cavity (50 [0004, 0038-0042], fig. 2 and polymer coating 40) which seals said control circuit from the environment, and wherein said discrete conformal coating is applied only to said control circuit (Mozdzierz also teaches coating can be applied to any specific portions within/around circuits or entire the entire circuit and, Mozdzierz teaches having plurality of layers and some areas with more covering than others such as pockets 44, [0012, 0037-0052, 0056, 0060-0061], figs. 1-5).
Mozdzierz states:  “coating 50 is disposed over the substrate 20, the electronic elements 30, and the moisture collection agent 40 [0042]…moisture collection agent 40 may be disposed between the surface 22 of the substrate 20 and the coating 50 of the electronic component 10 in a variety of configurations depending on, for example, the type of moisture collection agent 40 utilized within the electronic component 10 and/or the sensitivity of the electronic elements 30 mounted thereon to moisture [0043]… agent 40 may be dispersed in a polymer binder to form a sheet) [0044]”
Sgroi et al. teaches having a discrete conformal coating (conformal coating, 550/361/encapsulation material) is applied only to a control circuit which protects the integrity of said control circuit during sterilization and the conformal coating is configured to survive a sterilization autoclave cycle of the powered surgical instrument when said control circuit is positioned in said internal cavity (122/23 [0007, 0017, 0061, 0083-0097, 0104-0111], figs. 7-19). Sgroi et al. also teaches having cap 130 seal a printed circuit board 122 which also protects the integrity of said control circuit during sterilization [0077-0080], figs. 3-6).
Sgroi et al. states:  “electronic components of reusable surgical devices may be protected from high temperatures, steam, and/or moisture by utilizing, for example, conformal coatings, potting, sealed enclosures, and/or overmolding [0007]…a printed circuit board having electronic components disposed within a hermetically sealed or encapsulated chamber to protect the electronic components from exposure to moisture during, for example, cleaning and/or sterilizing [0061]… encapsulation material may be, for example, urethanes, acrylics, epoxies, among other materials that are flexible in nature so that the encapsulation material can move with the thermal and mechanical movement of the flex cable 300 and withstanding cleaning and sterilization cycles. The encapsulation material may be materials utilized to form flexible conformal coatings [0090]
As discussed, Given the suggestion and teachings of Milliman of having a circuit providing and obtaining different data from sensors and controlling the device and teachings of Chowaniec et al. of having a circuit sealed, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify Milliman’s circuit with having a printed circuit board; electrical components mounted to said printed circuit board and having discrete conformal coating that is applied only to said control circuit, the conformal coating is configured to survive a sterilization autoclave cycle of the powered surgical instrument when said control circuit is positioned in said internal cavity to seal said control circuit from the environment to protect the electronics and protect the integrity of said control circuit from dangerous debris and/or fluids from the environment as taught by Mozdzierz, and as further taught and evidenced by Sgroi et al.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 5792165 A – “survive sterilization by immersion in biocide solution or autoclave, the electronic circuit, switches (not shown) and motors 74 (the other not shown) are potted in sealant or sealed in a hermetic compartment” (col. 12, lines 37-44).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864. The examiner can normally be reached M-F, 9am-5pm, 8-9pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F LONG/         Primary Examiner, Art Unit 3731